
	
		III
		110th CONGRESS
		1st Session
		S. RES. 200
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2007
			Mr. Vitter (for himself
			 and Ms. Landrieu) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending Louisiana jockeys for their
		  continued success in the Kentucky Derby at Churchill Downs.
	
	
		Whereas jockey Calvin Borel successfully won the 133rd
			 running of the Kentucky Derby at Churchill Downs on May 5, 2007;
		Whereas Calvin Borel rallied Street Sense from 19th place
			 to pass the pacesetting Hard Spun in the stretch and draw away to a
			 21/4-length victory;
		Whereas the victory was Calvin Borel's first in the
			 Kentucky Derby;
		Whereas Calvin Borel was born on November 7, 1966, in St.
			 Martinsville, Louisiana;
		Whereas Calvin Borel hails from South Louisiana, the heart
			 of Cajun Country, famous for its production of many top jockeys during the last
			 20 years; and
		Whereas Calvin Borel's victory in the 133rd running of the
			 Kentucky Derby solidifies his place in a tradition of Louisiana jockeys who
			 have won the Kentucky Derby, such as Eric Guerin (1947), Edward Delahoussaye
			 (1982, 1983), Craig Perret (1990), and Kent Desormeaux (1998, 2000): Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends
			 Louisiana jockeys for their continued success at one of America's most heralded
			 thoroughbred horseracing events, the Kentucky Derby at Churchill Downs;
			(2)recognizes jockey
			 Calvin Borel for winning the 133rd running of the Kentucky Derby on May 5,
			 2007;
			(3)recognizes the
			 achievements of all the owners, trainers, and support staff who were
			 instrumental in helping Calvin Borel and Street Sense to victory; and
			(4)recognizes the
			 achievements of all current and former Louisiana jockeys in the Kentucky
			 Derby.
			
